
	
		II
		111th CONGRESS
		2d Session
		S. 3919
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Hatch (for himself,
			 Mr. Risch, Mr.
			 Crapo, Mr. Enzi, and
			 Mr. Barrasso) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To remove the gray wolf from the list of threatened
		  species or the list of endangered species published under the Endangered
		  Species Act of 1973, and for other purposes.
	
	
		1.Status of gray wolf as
			 endangered or threatened speciesNotwithstanding any other provision of law
			 (including regulations), the inclusion of the gray wolf (Canis lupus)
			 (including any gray wolf designated as nonessential
			 experimental) on any list of endangered or threatened species under
			 section 4(c)(1) of the Endangered Species Act of 1973 (7 U.S.C. 1533(c)(1))
			 shall have no force or effect.
		
